TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-08-00443-CV



                                  Jay Sandon Cooper, Appellant

                                                   v.

   County of Travis; Austin Independent School District; City of Austin; Travis County
    Healthcare District; Austin Community College District; and William B. Cochran,
                      Court Appointed Receiver/Trustee, Appellees


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 261ST JUDICIAL DISTRICT
        NO. D-1-GV-99-009504, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Jay Sandon Cooper has filed a motion for extension of time to file his

appellate brief, informing this Court that he has filed for bankruptcy protection (United States

Bankruptcy Court, E.D. Texas, case number 08-42689). Accordingly, his appeal is stayed. See

11 U.S.C. § 362; Tex. R. App. P. 8.2 (“A bankruptcy suspends the appeal and all periods in these

rules from the date when the bankruptcy petition is filed until the appellate court reinstates or severs

the appeal in accordance with federal law.”). During the bankruptcy stay, all deadlines and processes

in this Court are suspended, and upon reinstatement, time lines will begin to run anew from

the date of reinstatement. See Tex. R. App. P. 8.2. Thus, we may not and need not rule on

appellant’s motion for extension of time, see id.; Continental Casing Corp. v. Samedan Oil Corp.,

751 S.W.2d 499, 501 (Tex. 1988) (state court action during bankruptcy is void), and we abate the

appeal while the bankruptcy stay is in place.
               Any party may file a motion to reinstate upon the occurrence of an event that would

allow the appeal to proceed. See Tex. R. App. P. 8.3. Failure to notify this Court of a lift of the

automatic stay or the conclusion of the bankruptcy proceeding will result in the dismissal of the case

for want of prosecution. See Tex. R. App. P. 42.3(b).



                                               __________________________________________

                                               David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Pemberton

Bankruptcy

Filed: November 19, 2008




                                                  2